Citation Nr: 0003665	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lung cancer, claimed as 
a residual of radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to June 1947.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
lung cancer, claimed as a residual of radiation exposure, is 
not plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
lung cancer, claimed as a residual of radiation exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for lung cancer.  He 
acknowledges that that disability was first diagnosed 
manifested many years after service, but maintains that 
service connection should be granted based on his exposure to 
radiation in service.  He has presented no other theory of 
the case; and therefore, the Board will limit its decision 
accordingly.  

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, VA has 
no duty to assist in the development of that claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Murphy, 1 Vet. 
App. at 81.

In order for a service connection claim to be well grounded, 
there must be competent evidence of current disability (a 
medical diagnosis), incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible or possible is required in order for the claim to 
be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For the purposes of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Even if the disease at issue is diagnosed after the veteran's 
discharge service, service connection may still be granted, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be presumed for certain diseases which 
result from participation in radiation risk activity; 
however, lung cancer is not among those diseases.  
38 U.S.C.A. § 1112(c) (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309(d) (1999).  Accordingly, service connection 
for the veteran's lung cancer may not be presumed to have 
been incurred as a result of the claimed radiation exposure 
in service.
Nevertheless, in all claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. 
§ 3.307 or § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (1999).  
For the purposes of that regulation, a radiogenic disease is 
one that may be induced by ionizing radiation, such as lung 
cancer which is manifested 5 or more years after the 
exposure.  38 C.F.R. § 3.311(b)(2)(v) (1999).  However, the 
demonstration of a radiogenic disease and exposure to 
ionizing radiation during service does not in and of itself 
establish entitlement to service connection.  As noted above, 
there must be competent medical evidence of a link between 
the two.  In reviewing the appeal, the Board must consider 
all relevant factors in determining whether the record 
supports the contended etiologic relationship.  38 C.F.R. 
§ 3.311(f) (1999).

Private medical records and reports, dated from March 1992 to 
December 1996, show that the veteran's cancer of the right 
lung was first manifested in March 1992 and that it was 
confirmed by bronchial biopsies.  Thereafter, he underwent 
radiation treatment and chemotherapy.  In December 1996, it 
was noted that his lung cancer had been in remission for 
almost 5 years.  The foregoing records also note that the 
veteran had a history of heavy smoking and a history of 
exposure to atomic bomb testing; however, there was no 
reported evidence of a link between that testing and the 
development of lung cancer.  

In April 1998, the Defense Special Weapons Agency confirmed 
that in the summer of 1946 (at age 20), the veteran was 
present for nuclear weapons testing during Operation 
Crossroads.  He served as a Shipfitter, Second Class and was 
responsible for fabrication and repair of metal equipment.  
As a shipfitter, he spent most of his time in engineering 
spaces, where radiation intensities were generally higher 
than elsewhere aboard ship.  He served aboard two ships, the 
U.S.S. Creon (during the tests) and the U.S.S. Geneva 
(several months after the tests), which were exposed to 
waterborne radioactive contaminants.  He was also exposed to 
contaminants when boarding target ships and during small boat 
duty.  Although there was no film badge data in the veteran's 
name, a scientific dose reconstruction indicated that he 
would have received the following doses ionizing radiation:  
external neutron - 0.00 rem; external gamma - 0.9 rem with an 
upper bound of 1.9 rem; and an internal 50 year committed 
dose equivalent to any internal organ, including the lungs, 
of less than 0.1 rem.  

In an August 1998 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer responded to a request for 
review of the veteran's record which included the report from 
the Defense Special Weapons Agency.  She noted the doses of 
ionizing ration  from the scientific dose reconstruction.  
Citing CIRRPC Scientific Panel Report No. 6 (1988), she 
stated that it was calculated that exposure to less than 25.5 
rad or less at age 20 in a known regular smoker provided a 99 
percent credibility that there was no reasonable possibility 
that it is as likely as not that the veteran's lung cancer 
was related to his exposure to ionizing radiation. She also 
cited Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 267 - 278 (1990), commenting that 
information contained therein would modify that estimate 
somewhat but would probably not lower the calculated exposure 
to a much lower level and would not invalidate the 
carcinogenic effects of smoking.  Therefore, she concluded 
that it was highly unlikely that the veteran's lung cancer 
could be attributed to exposure to ionizing radiation in 
service.

In August 1998, the Director of the VA Compensation and 
Pension Service agreed with the medical opinion from the VA 
Chief Public Health and Environmental Hazards Officer.  The 
Compensation and Pension Director stated that as a result of 
the medical opinion, and a review of the evidence in its 
entirety, it was his opinion that there was no reasonable 
possibility that the veteran's lung cancer was the result of 
his exposure to radiation in service.

After a careful review of the record, the Board concludes 
that there is no competent medical evidence showing a link 
between the veteran's radiation exposure in service and the 
onset of his lung cancer more than 45 years later.  The only 
such link is provided by the veteran; however, as a layman, 
he is not qualified to render opinions which require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, he has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for entitlement 
to service connection for lung cancer.  Therefore, the appeal 
is denied.

In arriving at this decision, it should be noted that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1045 (Fed. 
Cir. 1994).  As noted above, however, the veteran has made no 
contentions that actual direct service connection is 
warranted.  Indeed, the service medical records are negative 
for lung cancer, and there is no competent evidence dated 
after service which even suggests such a connection between 
the veteran's lung cancer and any event in service.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran and in the Statement of 
the Case (SOC).  Moreover, the veteran has not cited any 
outstanding evidence which could support his claim.  
Consequently, the Board is of the opinion that there is no 
need to further inform the veteran of the evidence necessary 
to render the claim well grounded.

While the Board has considered and denied the claim on a 
ground different from the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded it greater consideration than was 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand the case to the RO for 
consideration of the issue of whether the veteran's claim is 
well grounded would be pointless, and, in light of the law 
and regulations cited above, would not result in a 
determination favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. Op. 16-92).
ORDER

Evidence of a well-grounded claim not having been received, 
the appeal of entitlement to service connection for lung 
cancer, claimed as a residual of radiation exposure, is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

